PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/136,553
Filing Date: 20 Sep 2018
Appellant(s): Imagination Technologies Limited



__________________
Vincent M. Deluca
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/1/2022.
(1) Real Party in Interest
The Examiner has no comment on the statement identifying by name the real party in interest in the brief.

Related Appeals and Interferences
The Examiner is not aware of any related appeals, interferences, or judicial proceedings that will directly affect or be directly affected by or have a bearing on the Board’s decision in the pending appeal.

Status of Claims
The following is a list of claims that are rejected and pending in the application:
1-20.

Summary of Claimed Subject Matter
The Examiner has no comment on the summary of claimed subject matter contained in the brief.

Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Final Rejection Office Action dated 11/1/2021 from which the appeal is taken is being maintained by the examiner.

The following grounds of rejection are applicable to the appealed claims.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Falcon et al. (U.S. Patent Application Pub. No. 2016/0026912 A1, cited in applicant’s IDS submitted on 5/24/2019, hereinafter “Falcon”) in view of Yang et al. (U.S. Patent Application Pub. No. 2017/0061279 A1, cited in applicant’s IDS submitted on 2/17/2021, hereinafter “Yang”).1

Response to Argument

Appellant’s Arguments Regarding Rejections of Claims 1-20:
Appellant generally asserts that Examiner’s rejections of the immediately above-listed claims under 35 USC § 103 are erroneous. Appellant introduces multiple arguments in support of this assertion with reference to the limitations recited in independent claims 1, 2 and 19. For the reasons below, Examiner requests that the rejections be upheld.

Statement of Law
MPEP § 2142 provides the following, “The legal concept of prima facie obviousness is a procedural tool of examination which applies broadly to all arts.” 
MPEP § 2142 further provides, “The examiner bears the initial burden of factually supporting any prima facie conclusion of obviousness. If the examiner does not produce a prima facie case, the applicant is under no obligation to submit secondary evidence to show nonobviousness. If, however, the examiner does produce a prima facie case, the burden of coming forward with evidence or arguments shifts to the applicant who may submit additional evidence of nonobviousness….” and “It remains true that ‘[t]he determination of obviousness is dependent on the facts of each case.’ Sanofi-Synthelabo v. Apotex, Inc., 550 F.3d 1075, 1089, 89 USPQ2d 1370, 1379 (Fed. Cir. 2008) 550 F.3d 1075, 1089, 89 USPQ2d 1370, 1379 (Fed. Cir. 2008) (citing Graham, 383 U.S. at 17-18, 148 USPQ 459, 467 (1966)).” 
MPEP § 2111 provides the following, “During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:
The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1).
See also In re Suitco Surface, Inc., 603 F.3d 1255, 1259, 94 USPQ2d 1640, 1643 (Fed. Cir. 2010); In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).”
MPEP § 2144(I) provides the following, “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning).”

Rejections of Claims 1, 2 and 19 and the combination of references
With apparent reference to the motivation to combine the secondary Yang reference with the primary Falcon reference, Appellant alleges, at pages 10-11 of the brief, that Examiner’s rejections of independent claims 1, 2 and 19 are erroneous because, inter alia, the “rejection as set forth does not establish a prima facie case of unpatentability, because it fails to establish that the limitations admittedly missing from Falcon would have been added to Falcon in a manner that would have resulted in the claimed invention" and “does not explain how ‘providing techniques for updating an artificial neural network using a fixed point node parameter and a network characteristic is represented using a fixed point network parameter’ to Falcon would result in Falcon ‘receiving information indicating a desired output data format ... and information identifying a desired internal data format ... , the desired internal data format ... being independent from the desired output data format ... and converting the processed data into the desired output data format’ as required by the claims”. Brief at 10 (emphasis in original). 
Appellant also asserts “The Office action further fails to explain how Falcon would be modified with the 'techniques for updating an artificial neural network' allegedly described by Yang, in other words what would be done to the method of Falcon from the disclosure Yang, and how doing so would result in the claimed invention as specifically claimed” before stating “the rejection must explain how the alleged teaching, suggestion, or motivation in the prior art would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. The rejection fails to do this, and is thus submitted to be insufficient to establish a prima facie showing of obviousness under 35 U.S.C. 103.” Id.
With continued reference to the motivation to combine Falcon and Yang, Appellant concludes that “A person of skill in the art would not be motivated to modify the circuit 1200 of Falcon to have a variable output data format, as Falcon teaches such person that the data is output in a format that is expected by the next component, indicating that the components are configured to receive values in a predetermined format. Thus, it would not make sense to modify the circuit 1200 of Falcon to output data in variable output data formats as the downstream components would not support such formats. Modifying the downstream components to support variable formats would require a significant, non-trivial, change to the system described in Falcon, which would not be apparent and would dismantle the entire system taught by Falcon. As such, to the extent that the rejection can be construed to suggest such modification of Falcon, it would not have been obvious to a person having skill in the art”. Brief at 17.

Examiner’s Response:
Contrary to Appellant’s assertions regarding the above-noted, purported deficiencies in the motivation to combine Yang with Falcon discussed in the Final Action, a review of KSR suggests that Appellant is mistaken: “Under the correct analysis, any need or problem known in the field and addressed by the patent can provide a reason for combining the elements in the manner claimed.” KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007). 

Regarding Appellant’s apparent argument that “A person of skill in the art would not be motivated to modify the circuit 1200 of Falcon” to incorporate Yang’s teaching of "receiving information indicating a desired output data format" (Brief, at 17), MPEP § 2141.01(a) provides that “Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007). This does not require that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court's instruction that "[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one." Id. at 417, 82 USPQ2d 1396. Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.” Further, as noted in the Final Action, Falcon and Yang are analogous art because they are both related to fixed point precision calculations in deep convolutional neural networks (see, e.g., Falcon, Abstract and paragraphs 81-82 and 98-100 and Yang, Abstract and paragraphs 13-15 and 38). See, e.g., pages 25, 34, 40, 43, 57, 60 and 69 of the Final Action.

Even assuming arguendo that Appellant cites any authority for the above-noted argument that the proffered motivation to combine references is deficient in a subsequent reply brief, 37 CFR § 41.41(b)(2) provides that “Any argument raised in the reply brief which was not raised in the appeal brief, or is not responsive to an argument raised in the examiner’s answer, including any designated new ground of rejection, will not be considered by the Board for purposes of the present appeal, unless good cause is shown." 

Further, contrary to Appellant’s unsupported assertion that it would not “have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Falcon to incorporate the teachings of Yang” because it purportedly would not “have been obvious to” [combine Yang with Falcon] “to provide techniques for 'Updating an artificial neural network ... using a fixed point node parameter and a network characteristic is represented using a fixed point network parameter' where a 'value associated with the fixed point intermediate parameter is truncated and/or rounded according to a flexible system truncation schema' and an 'instruction identifies a desired decimal point placement of the result of the operation.'” (Brief, at 9-10)”, the portions of Yang cited to teach the limitations of the claims in dispute, namely “receiving information indicating a desired output data format … and converting the processed data into the desired output data format” are combinable with Falcon for at least the reasons noted in the Final Action. See, e.g., pages 25, 34, 40, 43, 57, 60 and 69 of the Final Action.
As discussed in the Final Action, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yang with Falcon to in order to modify Falcon’s “weight-shifting mechanism for reconfigurable processing units within or in association with a processor … computer system, or other processing apparatus … such a weight-shifting mechanism may be used in convolution neural networks (CNN)” and “modular, reconfigurable, and variable-precision calculation circuits to perform different layers of [a] CNN” (see, e.g., Falcon, paragraphs 25 and 82) to incorporate the teachings of Yang in order to provide techniques for “Updating an artificial neural network … using a fixed point node parameter and a network characteristic is represented using a fixed point network parameter” where a “value associated with the fixed point intermediate parameter is truncated and/or rounded according to a flexible system truncation schema” and an “instruction identifies a desired decimal point placement of the result of the operation.” (See, e.g., Yang, Abstract and paragraphs 13-14 and 49). Doing so would have augmented Falcon’s “modular, reconfigurable, and variable-precision calculation circuits to perform different layers of [a] CNN” [i.e., a convolution neural network – a type of artificial neural network] (see, e.g., Falcon, paragraph 82) with Yang’s technique for “Updating an artificial neural network” to “allow the result of the operation to be in the desired fixed point representation format that is different from the fixed point representation formats of the operands of the operation” where “The desired fixed point representation format of the result may identify the fixed point representation format of one or more elements of the result”, as suggested by Yang (See, e.g., Yang, paragraphs 13 and 49). See, e.g., pages 4, 16, 22-23 and 34 of the Final Action.

Rejections of Claims 1, 2 and 19 and the recited internal and output data formats
Appellant asserts, at page 9 of the brief, that Examiner’s rejections of independent claims 1, 2 and 19 are erroneous because, inter alia, “neither Falcon nor Yang disclose ‘receiving information identifying a desired internal data format for the hardware pass, the desired internal data format for the hardware pass being independent from the desired output data format for the hardware pass’ and ‘receiving or generating an internal data set and converting the internal data set into the desired internal data format for the hardware pass, the internal data set being data within the hardware implementation’ as set forth in claim 1.” and then alleges, while paraphrasing and characterizing claim language that “neither Falcon nor Yang, and thus no possible combination of the two or modification of one in view of the other, disclose explicitly identifying an internal data format per hardware pass, which is independent from an explicitly identified output data format for the hardware pass, and dynamically converting a received or generated internal data set to the identified desired internal data format such that the format of the internal data set can be dynamically adjusted/optimised on a per hardware pass basis.” Brief at 9.

With reference to Falcon, Appellant asserts “Falcon does not disclose receiving information identifying two distinct and independent data formats - a desired output data format and a desired internal data format, into which processed data and an internal data set are converted respectively” and “Falcon does not disclose ‘receiving . . . information identifying a desired internal data format for the hardware pass, the desired internal data format for the hardware pass being independent from the desired output data format for the hardware pass’ as set forth in claim 1. Consequently Falcon also does not and cannot disclose the limitation of claim 1 of ‘receiving or generating an internal data set and converting the internal data set into the desired internal data format for the hardware pass, the internal data set being data within the hardware implementation’”. Brief at 12 and 15.

Appellant acknowledges that FIG. 14 of Falcon shows that “input values, weight values and scale values are received.” and that Falcon discloses, with reference to FIG. 14, that “The scale values indicate the degree to which the weights were scaled (see paragraph [0118]). In step 1435, if partial results to be used in the calculation are received, those partial results are scaled up in precision by shifting left according to the determined scale factors ( see paragraph [0120]). In step 1450, if partial results of the calculation are to be stored, they may be scaled down by shifting their values right by the scale factor. In step 1465, after the final results of the calculation have been scaled down by the scale factor ( step 1455) and the upper integer bits and lower fractional bits have been truncated (step 1460), they are output.” Brief at 13-14. However, Appellant then alleges “that the only information received at the calculation circuit 1200 that is used in reformatting data is the scale factor 1208 – i.e.. the same scale factor is used to reformat the saved partial values, the generated partial results, and the final results. There is no information that is received at the calculation circuit 1200 that specifies the truncation to be performed”. Brief at 14 (emphasis in original).

Appellant also acknowledges that “Yang discloses that a neural network may be 'updated' by sending a series of instructions to a processor. Each instruction identifies an operation to be performed and the operands of the instruction” where “Each instruction may also specify the fixed point representation format(s) of the operands, the location where the result of the operation is to be stored, and/or one or more desired fixed point representation formats for the result” and “Then, once the identified operation has been performed using the identified operands, the results can be formatted into the desired fixed point representation format(s)” that and that Yang further discloses “that intermediate results can be stored using a larger number of bits to maintain precision as multiple sub-operations are performed, and then the final results are formatted at the end to a desired fixed point representation.” Brief at 16. However, Appellant then alleges “There is nothing in the cited passages of Yang (or anywhere in Yang) which discloses that information identifying the larger number of bits used for the intermediate results is variable or is received for each operation. Furthermore, Yang does not disclose or suggest that values are converted into this format, instead this is just the format that will result from the operation.” before concluding that “Yang does not disclose ‘receiving . . . information identifying a desired internal data format for the hardware pass, the desired internal data format for the hardware pass being independent from the desired output data format for the hardware pass’ or ‘receiving or generating an internal data set and converting the internal data set into the desired internal data format for the hardware pass, the internal data set being data within the hardware implementation’ as set forth in claim 1.” Brief at 16-17 (emphasis in original). 

Examiner’s Response:
Regarding Appellant’s above-noted assertions regarding the rejections of claims 1, 2 and 19 under 35 U.S.C. 103, Examiner respectfully disagrees for the reasons below.
As a preliminary matter, many of Appellant’s arguments are directed to features not recited in the claims. In particular, Appellant asserts “in claim 1 there is both a variable internal data format and a variable output data format per hardware pass which are independent”. Brief at 9. However, contrary to Appellant’s assertion, none of the claims recite or require “variable” internal or output data formats.
Further, for example, Appellant asserts “neither Falcon nor Yang, and thus no possible combination of the two or modification of one in view of the other, disclose … dynamically converting a received or generated internal data set to the identified desired internal data format such that the format of the internal data set can be dynamically adjusted/optimised on a per hardware pass basis.” Brief at 11. However, even assuming arguendo that the above-noted assertion is correct, which Examiner does not concede, none of the claims recite any “dynamic” internal data format or “dynamically converting” any received data to a desired internal data format.
Also, for example, with reference to purported deficiencies of Falcon, Yang and the combination of Falcon and Yang, Appellant asserts that Falcon’s “scale value 1208 does not identify the format of the partial results nor does it allow the format of the partial results to be changed” and “the scale value 1208 does not allow the format of the partial results to be dynamically selected or adjusted on a per hardware pass basis”, “There is nothing in the cited passages of Yang (or anywhere in Yang) which discloses that information identifying the larger number of bits used for the intermediate results is variable or is received for each operation” and “A person of skill in the art would not be motivated to modify the circuit 1200 of Falcon to have a variable output data format … it would not make sense to modify the circuit 1200 of Falcon to output data in variable output data” and “Modifying the downstream components to support variable formats would require a significant, non-trivial, change to the system described in Falcon”. Brief at 15-17. Even assuming for the sake of argument that Appellant is correct that Yang does not disclose “that information identifying the larger number of bits used for the intermediate results is variable” and Falcon cannot be modified “to have a variable output data format” and have “Falcon to output data in variable output data”, or that it would be difficult to modify Falcon’s “components to support variable formats”, none of the claims recite or require any “variable” or “dynamic” internal or output data formats.

Second, as discussed in the Final Action, Yang, not Falcon, is relied on to teach the claim 1, 2 and 19 limitations “receiving information indicating a desired output data format … the desired internal data format … being independent from the desired output data format … and converting the processed data into the desired output data format.” See, e.g., pages 23-25, 32-34, 39 and 68-69 of the Final Action. Further, the portions of Yang relied upon to teach the limitations of the claims in dispute, namely “receiving information indicating a desired output data format … the desired internal data format … being independent from the desired output data format … and converting the processed data into the desired output data format” are combinable with Falcon for at least the reasons noted in the Final Action. See, e.g., pages 25, 34, 40, 43, 57, 60 and 69 of the Final Action.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981) stands for the proposition that “One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.” MPEP 2145 (IV). Here, the purported, individual deficiencies of the Falcon and Yang references with respect to certain limitations of claims 1, 2 and 19 are discussed in Appellant’s brief, while largely ignoring the fact that the rejections of claims 1-20 (including independent claims 1, 2 and 19) are based on the combination of the Falcon and Yang references. 

Third, regarding the receiving “information identifying a desired internal data format for the hardware pass, the desired internal data format for the hardware pass being independent from the desired output data format for the hardware pass” limitation recited, using respective similar language, in independent claims 1, 2 and 19, as Examiner noted in the Final Action (See, e.g., pages 7, 19-20, 28-29 and 64-65 of the Final Action), FIG. 14 of Falcon show steps 1425, 1435 and 1450 to “Receive input values … and scale values”, “Scale up partial results” and “Partially truncate, scale down and store for subsequent calculations” [i.e., receiving information/scale values identifying scaling/format for internal data/partial results] and paragraphs 103 and 124 of Falcon explicitly disclose that “logic 1232 may scale down the results so that they are normalized for use in a range expected by other elements such as other calculation circuits. … logic 1232 may pare bits from the scaled down results, depending upon the destination of the data [i.e., including an internal destination]. Such a format may be expected by, for example activation function 1234” [i.e., scaled data/results for an expected/desired internal format for the hardware pass/circuitry implementing function 1234] and “the results may be truncated. For example, the upper integer bits and lower fractional bits may be truncated according to an expected output format. At 1465, the result may be output as the determined calculated value associated with the layer.” [i.e., the expected/desired internal format is independent from the expected/desired output format]. That is, Falcon teaches that the internal data can be a different format (scaled by any desired scale factor, thus, independent from an output format), Falcon teaches receiving "information indicating" the desired internal format in the form of a scale factor, and Falcon teaches receiving two formats, but not a “desired"/selectable format for the output data (as noted in the Final Action and below, Yang is relied upon to teach this). 

Fourth, with regard to the receiving “information indicating a desired output data format for the hardware pass” limitation recited, using respective similar language, in independent claims 1, 2 and 19, as Examiner noted in the Final Action (See, e.g., pages 7-8, 23-24, 32-33, 39 and 68-69 of the Final Action), paragraphs 49, 54, 66 and 76 of Yang explicitly disclose “a register identifier or other memory/storage location of where the result is to be stored is included in the instruction. … the instruction identifies a desired decimal point placement of the result of the operation. … This may allow the result of the operation to be in the desired fixed point representation format” and “the desired fixed point representation format for the result matrix is identified in the received instruction.” [i.e., receiving information/the instruction specifying/indicating a desired output data format]. As additionally noted in the Final Action (See, e.g., pages 8, 24 and 33 of the Final Action), paragraphs 51-52 of Yang disclose that “the intermediate results … are represented using a number of bits … another intermediate result value represented using a number of bits … [i.e., information/number of bits identifying an internal data format for intermediate results/internal data] … Thus by representing the intermediate results … using the relatively larger number of bits, precision may be maintained” [the information/number of bits identifies a desired precision/format for the intermediate results/internal data format] and “utilizing the relatively larger number of bits to represent the intermediate results … allows the sub operations to be performed using fixed point number representations … The final intermediate result … may then be formatted (e.g., truncated) at the end to a desired fixed point representation format” [i.e., the internal data format for internal/intermediate results is distinct/independent from the desired fixed point output format]. That is, while Yang may only receive one format for the output data, it is a "desired" output data format.

Lastly, regarding the “receiving or generating an internal data set and converting the internal data set into the desired internal data format for the hardware pass, the internal data set being data within the hardware implementation” limitation recited in claims 1, 2 and 19, as Examiner noted in the Final Action (See, e.g., pages 8-9, 24-25, 33-34 and 69 of the Final Action), FIGs. 6 and 7 of Yang show steps 606 and 706, respectively, to “Format a final intermediate result of the instruction to a desired fixed point representation format” and paragraphs 66 and 76 of Yang explicitly disclose “At 606, a final intermediate result of the instruction is formatted to a desired fixed point representation format. The final intermediate result may be an intermediate result matrix that includes the elements to be formatted to produce the final result matrix. For example, the desired fixed point representation format for the result matrix is specified in the received matrix multiplication instruction.” [i.e., converting the processed data/intermediate result by formatting it to a desired representation/output data format]. 

As such, the combination of Falcon and Yang teaches the claim limitations in dispute because Falcon teaches that the internal data can be a different format (scaled by any wanted/desired scale factor, thus independent of the output data format) and receiving "information indicating" the desired internal format in the form of a scale factor, and Yang teaches receiving a desired format for the output data.

Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/R.K.B./Examiner, Art Unit 2125

Conferees:
/BRIAN M SMITH/Primary Examiner, Art Unit 2122                                                                                                                                                                                                        
/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As noted in the Advisory action dated 1/27/2022 and in footnote 1 on pages 8-9 of Appellant’s brief, the Lin reference (US Pub. 2016/0328645) was not combined with Falcon and Yang in the section 103 rejections, and was not discussed in those rejections or anywhere else in the Final office action dated 11/1/2021, aside from the conclusion section.